Name: 1999/277/EC: Commission Decision of 23 April 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption Text with EEA relevance(notified under document number C(1999) 997)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  marketing;  cooperation policy;  fisheries
 Date Published: 1999-04-27

 Avis juridique important|31999D02771999/277/EC: Commission Decision of 23 April 1999 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption Text with EEA relevance(notified under document number C(1999) 997) Official Journal L 108 , 27/04/1999 P. 0057 - 0058COMMISSION DECISIONof 23 April 1999amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption(notified under document number C(1999) 997)(Text with EEA relevance)(1999/277/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 2(2) and Article 7 thereof,(1) Whereas Commission Decision 97/296/EC(3), as last amended by Decision 1999/244/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision and Part II names those qualifying under Article 2(2) of Decision 95/408/EC;(2) Whereas Commission Decision 1999/276/EC(5), set specific import conditions for fishery and aquaculture products originating in Mauritius; Whereas Mauritius should therefore be added to Part I of the list of the Annex of countries and territories from which importation of fishery products for human consumption is authorised;(3) Whereas New Caledonia has provided information that it satisfies the equivalent conditions and is able to guarantee that the fishery products it exports to the Community meet the health requirements of the Directive 91/493/EEC, it is therefore necessary to modify the above list to include this country and territory in Part II of the list;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex of the present Decision replaces the Annex to Decision 97/296/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 91, 7.4.1999, p. 37.(5) See page 52 of this Official Journal.ANNEXList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific Decision pursuant to Council Directive 91/493/ECAL- AlbaniaAR- ArgentinaAU- AustraliaBD- BangladeshBR- BrazilCA- CanadaCI- CÃ ´te d'IvoireCL- ChileCO- ColombiaCU- CubaEC- EcuadorEE- EstoniaFK- Falkland IslandsFO- FaroesGH- GhanaGM- GambiaGT- GuatemalaID- IndonesiaIN- IndiaJP- JapanKR- South KoreaMA- MoroccoMG- MadagascarMR- MauritaniaMU- MauritiusMV- MaldivesMX- MexicoMY- MalaysiaNG- NigeriaNZ- New ZealandPE- PeruPH- PhilippinesRU- RussiaSC- SeychellesSG- SingaporeSN- SenegalTH- ThailandTN- TunisiaTW- TaiwanTZ- TanzaniaUY- UruguayZA- South AfricaII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAG- Antigua and Barbuda(1)AN- Netherlands AntillesAO- AngolaAZ- Azerbaijan(2)BJ- BeninBS- BahamasBZ- BelizeCH- SwitzerlandCM- CameroonCN- ChinaCR- Costa RicaCV- Cape VerdeCY- CyprusCZ- Czech RepublicDZ- AlgeriaER- EritreaFJ- FijiGA- GabonGL- GreenlandGN- Guinea ConakriHK- Hong KongHN- HondurasHR- CroatiaHU- Hungary(3)IL- IsraelIR- IranJM- JamaicaKE- KenyaLK- Sri LankaLT- LithuaniaLV- LatviaMM- MyanmarMT- MaltaMZ- MozambiqueNA- NamibiaNC- New CaledoniaNI- NicaraguaPA- PanamaPF- French PolynesiaPG- Papua New GuineaPK- PakistanPL- PolandPM- St Pierre and MiquelonRO- RomaniaSB- Solomon IslandsSH- St HelenaSI- SloveniaSR- SurinameTG- TogoTR- TurkeyUG- UgandaUS- United States of AmericaVC- St Vincent and Grenadines(1)VE- VenezuelaVN- VietnamZW- Zimbabwe(1) Authorised only for imports of fresh fish.(2) Authorised only for imports of caviar.(3) Authorised only for import of live animals intended for human consumption.